—_
OW ON AA hWON

WWWONNNNNNNN N =—_a = 3 m2 a a a

33

34
35
36
37
38

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 1 of 41 PagelD #: 1

 

 

Isi Chito Lusa Yananta
207 South Linda Drive
Shelbyville, Tennessee 37160

PLAINTIFF

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT TENNESSEE

Isi Chito Lusa Yananta

Akawenc Aka Wasteuh Meherrin Nation CASE NO.

Plaintiff

Vs.

STATE OF INDIANA

Indiana Department of Child Services

4150 N Keystone Avenue, Indianapolis, IN. )
CITY OF INDIANAPOLIS

Indianapolis Metropolitan Police Department)
address

DEFENDANTS, ET AL

VERIFIED COMPLAINT

Comes now, Plaintiff, Isi Chito Lusa Yananta, enrolled tribal member and citizen Akawenc Aka
Wasteuh Meherrin Nation, known publically as Hakeem Shabazz (Plaintiff), bringing claim for
child neglect, malicious prosecution, official oppression, child endangerment, fraud, unlawful
detention without a Warrant; the child was taken forcefully from Plaintiff; Plaintiff is the

biological parent of the child in this matter and has always assisted in the cared for her.
39

41

49
50
51
52
53

55
56

57

58
59
60

61
62

63

65
66

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 2 of 41 PagelD #: 2

Plaintiff at all times relevant has lived in Shelbyville, Tennessee and receives POST at 2078S.
Linda, Shelbyville, Tennessee, Plaintiff at all times during this matter lived in Tennessee, and

DEFENDANTS et al have at all times relevant to this matter, lived in the state of Indiana.

JURISDICTION
Plaintiff bring this civil rights lawsuit pursuant to 42 U.S.C. §1983 to redress the deprivation by

Defendants, at all times herein acting under color of state law, of rights secured to Plaintiffs
under the United States Constitution, including the First, Fourth, and Fourteenth Amendments,
and under federal law, including 42 U.S.C. §671(a)(16); jurisdiction is also pursuant to 28 U.S.
Code § 1332 - Diversity of citizenship, amount in controversy, (a), (b) and (c);

Jurisdiction is conferred on this Court by 28 U.S.C. §1343(3) and 1343(4), which provide for
original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §1983. Jurisdiction is
also conferred by 28 U.S.C. gr§1331(a) because claims for relief derive from the United States
Constitution and the laws of the United States. Jurisdiction of this Court over any claim for
Declaratory Relief is conferred by 28 U.S.C. §2201. This Court has supplemental jurisdiction
over Plaintiffs’ state law causes of action pursuant to 28 U.S.C. § 1367(a).

Venue properly lies in the United States District Court, Middle District of Tennessee for Article
III claims, in that the events and circumstances herein alleged have been ignored by the state of

Indiana and Plaintiff has been provided limited to no remedy or recourse.
Complaint

Plaintiff has exhausted his remedies, or otherwise complied with state law requirements for the
filing of appropriate notices of tort causes of action against Defendants pursuant to state law, and

Plaintiffs’ claims have been rejected.

I.
PARTIES

isi Chito Lusa Yananta, non-resident inhabitant and enrolled tribal member of the Akawenc
Meherrin tribe (herein) was at all times relevant to the facts and circumstances herein living in

the county of Bedford located in the state of Tennessee.
67
68
69

70
71
72.
73
74

75
76

78

79
80
81
82

83

a6
86
87
88
89
90

91
92
93
94
95

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 3 of 41 PagelD #: 3

Plaintiff, Isi Chito Lusa Yananta is the natural and biological parent of the minor child AW (Lil
Yananta) (born December 7, 2015). Plaintiff’ tribe has renamed A.W to Lil Yananta in these
pleadings, and in order to protect the child’s privacy, it is Plaintiff? intent to use this designation.

At all times relevant herein, prior to the barring of access of Plaintiff? child from Plaintiff? newly
established protection cares by Defendants, Plaintiff provided economic support and constant
video and phone contact, vigilantly watching over the child’s care. From the moment ‘Lil
Yananta’s mother, DOMINIQUE WILLIAMS (DW) informed Plaintiff, that she had given birth

toachild (Lil Yananta) after their second sexual encounter.

At all times prior to the wrongful removal from Plaintiff? care and supervision and continued
detention of Plaintiff’ child by Defendants, Plaintiff enjoyed the company, companionship, and
excitement of being awarded his child, an expectation of traveling from Tennessee, looking to

experience all the benefits and burdens of his rights of familial association with his child.

Defendant STATE OF INDIANA (“STATE”) is a municipality in corporate form, organized and
existing under the laws of the State of Indiana, and has administrative subunits thereof the
HUMAN SERVICES SYSTEM, and its related unit, the DEPARTMENT OF CHILD

SERVICES (collectively referred to herein as the DCS").

DCS is a STATE governmental agency organized and existing pursuant to the law and policies of
Defendant STATE, which together with STATE, promulgated, encouraged, and/or permitted, the
policies, patterns, and practices under which the individual Defendants, committed the acts or
omissions complained of herein, and of which policies, practices, customs, and/or procedures,
and/or failure to train, whether or not promulgated in written form, encouraged, or allowed to
persist by defendant STATE, STATE condoned, ratified, and ignored without remediation the
conduct of the social worker defendants pursuant to said policies, practices, customs, and

procedures, as complained of herein.

As the employer of social workers and their supervisors, STATE and/or DCS had primary
responsibility for the training, education, and supervision of social workers, emergency response
workers, dependency intake workers, placement workers, and all other DCS personnel, and DCS
supervisors. Plaintiffs contend that the policies, practices and procedures of DCS aforesaid and

herein below evidenced, inclusive of the warrantless removal of a minor child in cases where the
96
97
98
99
100
101
102
103
104
105

106
107

108
109
110

111
112
113
114

115
116
117
118
119

120
121
122
123
124
125

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 4 of 41 PagelD #: 4

child is not in imminent risk of serious bodily injury, and then taking that child and placing that
child in the custody of a know registered sex offender is extreme negligence and endangering to
the child, which constitute a basis for governmental liability in this case pursuant to the Monel!
theory of liability, in that STATE has failed to train at all and/or failed to train employees
adequately on state and federal law ICWA statutes implicated in the context of a child
abuse/neglect investigation, and hereby seek to hold STATE responsible in whole or in part for

the conduct of the individual Defendants herein named.

Defendant CITY OF INDIANAPOLIS (“CITY”) is a municipality in corporate form, organized
and existing under the laws of the State of Indiana, and has administrative subunits thereof ,
including the INDIANAPOLIS METROPOLITAN POLICE DEPARTMENT (herein “IMPD”).

Plaintiff hereby sues all agencies and departmental units of CITY specified hereinabove under
the designation of CITY herein, and/or interchangeably. Plaintiff hereby sues all agencies and
departmental units of CITY specified hereinabove under the designation of CITY herein, and/or

interchangeably.

Defendant KAMARY NUNN (herein “NUNN”) whose acts as alleged herein were performed in
her individual capacity or under color of state law, was at all times material hereto, upon
Plaintiffs’ information and belief, a case worker and/or emergency response worker, employed

by STATE.

Defendant SHIRLEY PEREZ (herein “PEREZ”), whose acts as alleged herein were performed in
her individual capacity or under color of state law, was at all times material hereto, upon
Plaintiff? information and belief, a supervisor and/or case worker and/or emergency response
worker, employed by STATE. Upon Plaintiffs’ information and belief, PEREZ was at all relevant

times herein NUNN s supervisor.

Plaintiff is informed and believe, and thereon allege, that the individually named Defendant
social workers were decision makers in the making and/or implementation of STATE policy with
regard to the removal and continued detention of Lil Yananta in the course of an investigation by
an employee into allegations of child abuse and endangerment, and the de facto decision makers
on the decision to remove the child such as Lil Yananta from her father without a warrant,

without exigent circumstances, and without consent.
126
127
128
129
130

131
132

133
134
135
136
137
138
139
140
141
142
143
144

145
146
147
148

149
150
151
152

153
154

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 5 of 41 PagelD #: 5

Plaintiff are informed and believe and, based upon such information and belief, allege that at all
times herein mentioned, NUNN , and PEREZ were each the agent and/or employee of their co-
defendant STATE, and each of them was acting within the scope, purpose and authority of and/or
employment and with the knowledge, permission and consent of said co-defendants, and each of

them, and/or within the scope and purpose of a conspiracy to violate Plaintiff? rights.

Defendant CITY OF INDIANAPOLIS (herein “CITY”) is a municipality organized and

operating under.the laws of Indiana.

The INDIANAPOLIS METROPOLITAN POLICE DEPARTMENT (herein “IMPD”) isa
governmental agency organized and existing pursuant to the law and policies of Defendant
CITY, which promulgated, encouraged, administered, and/or permitted, the policies, practices
and procedures under which the individual Defendant employees committed the acts or
omissions complained of herein, and either intentionally or negligently, whether as a result of
policies, practices, or procedures, or as a result of ineffective, non-existent, or inadequate
training and education of employees, caused or were otherwise responsible for the acts or
omissions of said employees as complained of herein, and Plaintiff allege that the policies,
practices, and/or procedures of the CITY, as determi ned and effected by the individual
Defendants and other law enforcement officers of IMPD, constitute and/or engender a
circumstance and/or environment of deliberate indifference to the rights and safety of inhabitants

of the community.

Defendant officer FORD GOBLE badge # G5931 (herein “GOBLE ”) whose acts as alleged
herein were performed in his individual capacity or under color of state law, was at all time
material hereto, upon Plaintiffs’ information and belief ,was an employee of the CITY as an

IMPD law enforcement officer.

Defendant sergeant M. MORGAN badge # 20260, (herein “MORGA N”) whose acts as alleged
herein were performed in his individual capacity or under color of state law, was at all time
material hereto, upon Plaintiff information and belief, an employee of the CITY and/or IMPD as

a police officer.

Plaintiff is informed and believe, based upon such information and belief, allege that at all times

herein mentioned, “MORGAN”, and “GOBLE ” were each the agent and/or employee of their
155
156
157
158
159

160
161
162
163
164
165
166

167
168
169
170
171
172
173
174

175
176
177

178
179
180
181

182
183

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 6 of 41 PagelD #: 6

co-defendant CITY and/or IMPD, and each of them was acting within the scope, purpose and
authority of and/or employment and with the knowledge, permission and consent of said
codefendants, and each of them, and/or within the scope and purpose of a conspiracy to violate
Plaintiff’ rights. Plaintiff is ignorant of the true names and identities of those Defendants sued

fictitiously herein inclusive.

Plaintiff is informed and believe that the individual Defendants named herein, including the Doe
Defendants participated in some manner in the events set forth in this Complaint, or failed to
participate in some manner, which acts or failures to act were in some manner a proximate cause
of the injuries complained of by Plaintiff herein, and for which, whether by conspiracy to violate
the Plaintiff’ rights, agreement, inadequate supervision, inadequate training, consent, ratification,
or active participation, such Doe Defendants are responsible and/or liable for the Plaintiffs’

injuries and damages.

HL,
FACTUAL ALLEGATIONS
BACKGROUND

Plaintiff met DW while she was working at a Burger King. Plaintiff was traveling on Greyhound
and had a quick layover in Indianapolis during the summer of 2014. Plaintiff reconnected with
DW on social media and visited her twice. During the last visit DW got pregnant, and informed

Plaintiff after baby was born.

After Lil Yananta was born Plaintiff was allowed to see her a total of about seven days because
DW did not want to upset her boyfriend ANTONY GLEN WILLIAMS JR (“WILLIAMS”).
Plaintiff did not know at the time that WILLIAMS was a registered “Sex Offender”.

On or about SEPTEMBER 29, 2017 the STATE through DCS contacted Plaintiff with a mailed
correspondence. Plaintiff was informed that DCS had hired an investigator to look for Lil
Yananta’ father because the child was being neglected along with her other siblings by DW and

the STATE was intervening in the matter.

Plaintiff contacted DCS and scheduled to appear at the next court date. On October 3, 2017
Plaintiff attended the hearing concerning custody of Plaintiff? child, and Plaintiff filed the
184
185
186
187
188

189
190
191
192
193

194.
195

196
197
198
199

200
201
202

203
204
205
206
207
208

209

210
211

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 7 of 41 PagelD #: 7

paperwork for gaining custody. DW was visibly irritated and surprised to see Plaintiff in court at
child hearing, because she had tried to hide Plaintiff? whereabouts from DCS.

Plaintiff again attended another hearing a few days later and was told that his chances of custody
was looking good and Plaintiff attended every subsequent court date until his child was released
on April 13, 2018.

On or about December 6, 2017, Plaintiff drove to Indianapolis to visit Lil Yananta for her second
birthday. Plaintiff arrived with toys for Lil Yananta and because it was close to Christmas,
Plaintiff brought toys for the other children because DW had no money. Plaintiff was also
concerned about the court taking the other children so Plaintiff gave DW money for utilities and

helped her buy a vehicle to transport children and maybe find work.

Plaintiff knew that DW was pregnant again and that she was now married to WILLIA MS, but
Plaintiff chose to help DW anyway.

While in Indianapolis for a two day visit with Lil Yananta on her birthday, Plaintiff went by
DW’s home to pick up Lil Yananta and DW. Plaintiff took DW and Lil Yananta to purchase a car
seat and to purchase a vehicle for DW. Plaintiff and DW found and purchased a truck and drove
back to DW’s home to gather LIL Yananta’s clothes for an overnight stay for her birthday.

When Plaintiff strapped Lil Yananta into her car seat, DW began saying, “You’re not gonna bring
my baby back” Plaintiff told her to stop the nonsense because will still have to go to court, but

DW kept insisting and started trying to get into Plaintiff? car.

Plaintiff stood in the way and DW picked up a stone threatened to hit Plaintiff or Plaintiff? car.
DW then went to other side of car and started to disconnect the baby’s car seat. Plaintiff then
reached into the car and pulled DW out of Plaintiff? car because Plaintiff believed DW might
hurt the child because she became extremely angry for no apparent reason. DW again grab a
stone from the ground and hit the car, Plaintiff quickly closed his car door and backed out of the

driveway.

UNLAWFUL CHILD DETENTION

On or about January 19 2018, Plaintiff was made aware that he had a “WARRANT”; Plaintiff
was contacted by the Law Firm of KEFFER BARNHART, Attorney Barnhart strongly advised
212
213
214
215

216
217
218
219
220
221
222

223

224
225
226
227
228
229
230
231

232
233
234
235
236

237
238
239
240

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 8 of 41 PagelD #: 8

Plaintiff to turn myself in and recommended that | go to WOODS BAIL BOND SERVICE.
Plaintiff asked how did he get a Warrant and where the Warrant was located and no one had or
provided a Warrant. Plaintiff was told by Barnhart, Woods Bonding and IMPD that they did not
have the Warrant yet.

Plaintiff arrived in Indianapolis and went straight to the bonding company and paid a BOND for
the pending arrest. After paying the BOND Plaintiff went with Bondsman to the IMPD jail where
Plaintiff showed BOND papers and the Bondsman left. For the next nine hours Plaintiff was held
in jail without presentment of charges or any official statement showing the claims against
Plaintiff; even though Bond had been posted prior to the arrest; Plaintiff’ rights were violated as
in “TRESVANT V. CITY Of TAMPA”. Arrest of Plaintiff was due to an incomplete investigation
by IMPD employees of CITY.

DAY AFTER REMOVAL

On January 23 , 2018 Plaintiff appeared in court for an alleged battery against DW, which
allegedly took place during the birthday visit on December 6, 2018. Without thorough
investigation the claims admitted by DW, IMPD gave incomplete testimony to secure the arrest
of Plaintiff without investigating the allegations. GOBLE and MORGAN violated Due Process
and did not follow the policy of evidence in child custody matters, and in the case of Indian
Child Welfare Act, evidence must be provided before barring a parent from the child, whichis a
member of a tribe. Both Plaintiff and Lil Yananta are enrolled members of the Tali Baha Tribe

and Akawenc Meherrin Nation.

Plaintiff was unlawfully detained from his child without proper investigation by IMPD nor by
the DCS worker KAMARY NUNN, who attested under penalty of perjury that Lil Yananta was
safe and the house Lil Yananta was living in was safe, but in reality WILLIAMS was a known
registered sex predator. Plaintiff now had no way to check on the health and wellness of his child

for the first time since he was brought into her life.

The failure of IMPD to conduct a complete investigation before requesting arrest, violated both
Lil Yananta’ rights to safe environment and Plaintiff’ right to Due Process a Constitutional right,
and DCS’ placement and barring Plaintiff access to Lil Yananta while she was in an already

known unsafe and harmful environment as declared by DCS, causes suffering of constant mental
241
242

243

244
245
246
247

248
249
250
201

252
203

254
255
256
20/7
258
259

260
261
262
263
264

265

266

267
268

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 9 of 41 PagelD #: 9

anguish from not know if his child suffered during the illegal detention, as herein mentioned 1 —

260 above.
FURTHER DCS INVOLVEMENT

On 10/24/2017 NUNN submitted information reflecting that all members of household where
Lil Yananta was placed was safe and all parties check out ok. Plaintiff found later from another
DCS worker named NNNNNNNN, that everybody did not check out and that DW’ husband was
a “Sexual Predator” and had been arrested for battery against DW.

Plaintiff recalls on the night of the alleged assault, WILLIAMS called Plaintiff accusing Plaintiff
of sleeping with DW while he was visiting the baby, Lil Yananta. Plaintiff also heard DW crying
in the background. Later WILLIAMS called again and swore that Plaintiff would not ever get
custody after tonight.

In a proper juvenile dependency Petition DCS would have known these things and should have

given un-speculative information to the court which aided in the detention and separation.

A proper Petition would contain many “facts” and “allegations” that were known to PEREZ and
NUNN to be untrue or were made without any foundation. Further, PEREZ and NUNN
misrepresented facts and failed to provide any of the contradictory or exculpatory information to
the position that Plaintiff? child had either been abused or neglected, or were at substantial risk of
being abused or neglected by Plaintiff, before detention or continued detention. Plaintiff has

requested information, but has been denied.

Also, Plaintiff is informed and believe, that on the occasion where he was not made aware of
ANTHONY WILLIAMS status, NUNN, with the knowledge, consent, and/or ratification of
PEREZ, instructed others not to notify Plaintiff that they had reason for concern about Lil
Yananta, because they did a failed investigation in administering the juvenile dependency
Petition” and they knew they were continuing to place child in potential peril.

IV.
DAMAGES

Asa result of the conduct of DEFENDANTS, PLAINTIFFS suffered severe emotional distress,

anxiety and general damage to their psyche, to such an extent as to cause physical manifestations
269
2/0
271
272
273
274
2/5

276
2/7
278
279

280
281
282

283
284
285
286
287

288
289
290
291
292
293
294

295
296
297

Case 1:19-cv-03928-RLY-DML Document 1 Filed 11/07/18 Page 10 of 41 PagelD #: 10

of pain and symptoms of nausea and severe depression, including but not limited to
sleeplessness, headaches, fatigue, malaise, irritability, inability to focus, a generalized fear of
authority figures and social workers, loss of appetite and loss of weight. PLAINTIFF also caused
by the stress of the malicious court proceedings. The incident also caused humiliation and
embarrassment and loss of reputation in the community to PLAINTIFFS, has caused the
incursion of medical fees, therapy fees, and expenses related thereto, and is likely to cause the

therapy, and/or counseling fees in the future as well as expenses related thereto.

PLAINTIFF is informed and believe, and thereupon allege, that he was placed on various state
and local database registries for perpetrators of criminal assault further damagi ng their
reputation and likely causing damages in the future in their rights of membership, society,

community participation, and association.

PLAINTIFF seeks an award of exemplary (punitive) damages under federal law for malice,
oppression and fraud, to make an example of and punish DEFENDANTS, and in the hope of

deterring future conduct of a similar nature.

V.
CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
VIOLATION OF CIVIL RIGHTS (42 U.S.C. §1983)
[PLAINTIFFS against NUNN and PEREZ, and Warrantless Removal]

PLAINTIFF re-allege and incorporate paragraphs above, inclusive, as though fully set forth at
this point, as they relate to a claim for relief for a violation of PLAINTIFF’ rights under the 14th
Amendment to the United States Constitution, against PEREZ and NUNN, and by virtue of the
existence of policies, practices, customs and procedures, as well as inadequate training on the
standards under federal and/or state law allowing for the warrantless removal / barring access to
the child, the CITY and STATE, with regard to the violation of the PLAINTIFF” rights of

familial association with his child by way of their warrantless removal / barring access.

PLAINTIFF re-allege the removal of his child was undertaken without consent, probable cause,
a protective custody warrant, or exigent circumstances justifying removal of the minor children,

and that the policies, practices, customs, procedures, or inadequate training of social workers
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 11 of 41 PagelID #: 11

298 suchas PEREZ AND NUNN, and by STATE, and officers GOBLE and MORGAN by CITY
299 and/or IMPD were a contributing or driving force behind the action of removing the child

300 needlessly and without a warrant from PLAINTIFF.

301 PLAINTIFF re-allege paragraphs 146 through 147 as said damages relate to a claim for relief for
302 a violation of PLAINTIFF’ civil rights for the warrantless removal of the minor children. The
303 punitive damage allegations of paragraph 148 apply in this claim for relief to all individually-
304 named Defendants.

305 SECOND CLAIM FOR RELIEF

306 VIOLATION OF CIVIL RIGHTS (42 U.S.C. 1983)
307. [PLAINTIFFS against PEREZ and NUNN - Continued Detention]

308

309  PLAINTIFES re-allege and incorporates paragraphs mentioned above as inclusive, as though
310 fully set forth at this point, as they relate to a claim for relief for a violation of PLAINTIFF’

311 rights under the 14th Amendments to the United States Constitution, with regard to the violation
312 of PLAINTIFFS’ rights of familial association with their children, as separate and distinct from
313 removal of the children, and consisting of the continued detention of the children pending a trial
314 by the juvenile court on the issue of jurisdiction over the children, and against defendants NUNN
315 and PEREZ, and by virtue of the existence of policies, practices, customs and procedures, as well
316 as inadequate training on the standards under federal and/or state law allowing for the

317. warrantless removal and continued detention of children, the STATE.

318
319 PLAINTIFF allege the removal of PLAINTIFF’ children was undertaken without consent,

320 probable cause, a protective custody warrant, or exigent circumstances justifying removal of the
321 minor children and thereafter detained when there remained no court order, warrant, or exigent
322 circumstances, which was without any cause or basis under federal law, and in direct

393 contravention of ICAW, which called for return of the children, and that the policies, practices,
324 customs, procedures, or inadequate training of social workers by STATE, were a driving force
325 — behind the action of removing and continuing the detention of her children needlessly and

326 without a warrant.
327
328
329
330
331

332

333
334
335
336
337
338

339
340
341
342
343

344
345
346
347

348
349

350
351

352
353
354

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 12 of 41 PagelD #: 12

PLAINTIFF allege that PLAINTIFF’ children’s continued detention, and/or their placement
other than with PLAINTIFF, from the time of their removal and through the period of time until
they are returned to PLAINTIFF, was and achieved by the presentation of false facts and the
exclusion of exculpatory facts and information to the court; committing perjury, fabrication of

evidence, failure to disclose known exculpatory evidence.
JUVENILE DEPENDENCY PETITION AND DETENTION REPORT

Defendants PEREZ and NUNN did not at any time reasonably consider, implement, or atternpt,
any aspect of the “reasonable efforts” required by law and/or regulations regarding social work
in the area of child protection after removal from a parent or guardian, and this conduct is also a
result of the deliberate indifference to the rights and safety of parents and children evidenced by
the failure to train, or failure to train adequately, those employees such as the employee
defendants herein of STATE.

ICWA and Indiana laws but not limited to W&IC §305, 306, and 309, and Title 31 Regulations
31.25, 31.125.221, and 31.125.222, require that a social worker do a reasonable and diligent
investigation and make reasonable efforts and consider reasonable alternatives to not remove and
instead continue a child in the home of his/her parent(s) as the least damaging alternative to DCS

intervention of any kind. No such reasonable efforts were made in this matter.

PLAINTIFFS re-allege paragraphs above as said damages relate to a claim for relief for a
violation of PLAINTIFF’ civil rights for the continued detention of PLAINTIFF’ children in
violation of PLAINTIFF’ rights of familial association. The punitive damage allegations apply in

this claim for relief to all individually-named Defendants.

NINTH CLAIM FOR RELIEF MALICIOUS PROSECUTION
[PLAINTIFFS against NUNN and PEREZ]

PLAINTIFF re-alleges and incorporate paragraphs above inclusive, as though fully set forth at

this point, as they relate to a claim for relief for malicious prosecution.

PLAINTIFFS allege that the prosecution of the juvenile dependency case against PLAINTIFF
was conducted using the presentation of false facts and information and the exclusion of

exculpatory evidence, all committed under the penalty of perjury and all committed with malice.
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 13 of 41 PagelD #: 13

355 NUNN and PEREZ’s conduct is also a result of the deliberate indifference to the rights and
356 safety of parents and children evidenced by the failure to train, or failure to train adequately,

357 those employees such as the employee defendants herein of STATE.

358 PLAINTIFF submit the allegations set forth all necessary elements for a claim for relief against

359 said defendants for malicious prosecution.

360 PLAINTIFFS re-allege paragraphs above at this point as said damages relate to a claim for relief
361 — for malicious prosecution, as stated. The punitive damage allegations of paragraphs above apply

362 inthis claim for relief to all individually-named Defendants.

363 THIRD CLAIM FOR RELIEF
364 [PLAINTIFFS against MORGAN, and GOBLE]

365 PLAINTIFFS re-allege and incorporate paragraphs as mentioned above, inclusive, as though
366 _ fully set forth at this point, as they relate to a cause of action for a violation of PLAINTIFFS”
367 civil rights under the Banes Civil Rights Act.

368 The acts of MORGAN and GOBLE that are alleged in this Complaint interfered or attempted to
369 interfere with PLAINTIFF’ exercise of her rights under the U.S. Constitution’s 4th and 14th

370 Amendment, and similar provisions of the Indiana Constitution, thereby entitling PLAINTIFF to
371 the damages set forth in paragraphs above as said damages relate to a cause of action for a

372 violation of their civil rights for the warrantless entry, warrantless removal of their children, in
373. violation of PLAINTIFFS’ rights.

374. The punitive damage allegations of paragraph above apply in this claim for relief to all
375 individually-named Defendants in addition to a statutory civil penalty of $25,000.00 is hereby

376 requested.

377 In doing the acts alleged in this Complaint, to all individually-named Defendants knew or should
378 have known that their actions were likely to injure PLAINTIIF, and PLAINTIFF is informed and
379 believe and thereon allege, that the individually-named Defendants intended to cause injury to
380 PLAINTIFF and acted with a willful and conscious disregard of PLAINTIFF rights thus entitling
381 PLAINTIFFS to recover punitive damages.

382 FOURTH CLAIM FOR RELIEF
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 14 of 41 PagelD #: 14

383 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
384 [PLAINTIFF against All Individually-Named Defendants]

385 PLAINTIFF re-alleges and incorporate paragraphs above inclusive, as though fully set forth at
386 this point, as they relate to a claim for relief for intentional infliction of emotional distress.

387 PLAINTIFF allege the facts and circumstances set forth hereinabove as related to the removal
388 and continued detention of his child, and the Defendants’ failures to disclose and/or intentional
389 withholding of exculpatory evidence, failures to disclose and/or intentional withholding of

390 evidence, elements for a claim for relief against defendants PEREZ and NUNN for intentional
391 infliction of emotional distress, and that the actions of the named individual and Doe Defendants
392 set forth hereinabove were intended to cause, or were engaged in with reckless disregard for the
393 rights of PLAINTIFF and/or the likelihood of causing PLAINTIFF severe emotional distress
394. PLAINTIFF, and did cause such distress and violate PLAINTIFF’ rights.

395 PLAINTIFF re-alleges and incorporate paragraphs above inclusive, as though fully set forth at
396 _ this point, as they relate to a claim for relief for intentional infliction of emotional distress. The
397 _ punitive damage allegations in above paragraphs apply in this claim for relief to all individually-

398 named Defendants.

399 FIFTH CLAIM FOR RELIEF MONELL RELATED CLAIMS
400 [PLAINTIFFS against CITY and STATE]

401 PLAINTIFF re-alleges and incorporate paragraphs above inclusive, as though fully set forth at

402 this point, as they relate to a claim for relief.

403 Atall relevant times herein, Defendant STATE, including through its DCS, and Defendants City,
404 including through its IMPD, established and/or followed policies, procedures, customs, and/or
405 practices (hereinafter collectively referred to as “policy” or “policies”) which policies were the
406 cause of violation of PLAINTIFF’ constitutional rights granted to them pursuant to 42 U.S.C. §
407 1983, as well as the case of Monel! v. New York Department of Social Services, 436 U.S. 658
408 (1978), including those under the First, Fourth, and Fourteenth Amendments, including but not
409 limited to:
410
411
A412
413
414
A15
416
A417
A418
419
420
421
422
423
424
425
426
427
428
429
430

431
432
433
434

435
436
437
438
439

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 15 of 41 PagelD #: 15

- The policies, practices, and procedures of STATE and of CITY of detaining and/or removing
children from their parents without exigent circumstances (imminent danger of serious bodily
injury), court order and/or consent of their parents;

- The STATE policies, practices, and procedures of causing minor children to be dependents of
the STATE, and as to CITY, fabricating and misrepresenting evidence, excluding and/or hiding
exculpatory evidence from the court, all in an effort to cause the child to continue to be
dependents of the court, removing the child’s legal and physical custody from the parent beyond
a reasonable period after the basis for any such removal is negated,

- The policies, practices and procedures of STATE and CITY of signing and presenting petitions
in dependency actions under the penalty of perjury without personal knowledge of the truth
and/or accuracy of the allegations contained therein;

- The policies, practices and procedures of STATE refusing to provide exculpatory and/or
relevant and related evidence, testimony, reports, and information regarding the investigation of
juvenile dependency matters, even when properly requested and demanded; and

- The policies, practices and procedures of CITY of arresting persons without due process of law,
including, but not limited to, arrests without probable cause or an arrest warrant.

- By acting with deliberate indifference in implementing a policy, practice, or procedure of non-
existent and/or inadequate training, and/or by failing to train their respective officers, agents and
employees, in providing the Constitutional protections guaranteed to individuals, including those
under the First, Fourth, and Fourteenth Amendments, when performing actions related to the

investigation of child abuse and neglect, including dependency type proceedings.

Defendant STATE, as well as DCS as agencies or agents of the STATE, and Defendant CITY, as
well as IMPD/ as agency or agent of the CITY, had duties to PLAINTIFFS at all times to
establish, implement and follow policies, procedures, customs and/or practices which confirm

and provide for the protections guaranteed

PLAINTIFFS under the United States Constitution, including the First, Fourth, and Fourteenth
Amendments; to use reasonable care to select, supervise, train, control and review the activities
of all agents, officers, and employees in their employ, including within DCS and/or IMPD; and
further, to refrain from acting with deliberate indifference to the Constitutional rights of

PLAINTIFF herein so as to not cause PLAINTIFF the injuries and damages alleged herein.
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 16 of 41 PagelD #: 16

440 Defendants STATE and CITY breached their respective duties and obligations to PLAINTIFF,
441 including, but not limited to, failing to establish, implement and follow the correct and proper
442 Constitutional policies, procedures, customs, and practices, by failing to properly select,

443 supervise, train, control, and review their respective agents and employees as to their compliance
444 with Constitutional safeguards; and by permitting named Defendants, and other defendants

445 whose identities are not yet known, to engage in the unlawful and unconstitutional conduct as

446 herein alleged.

447 Defendant STATE and CITY knew, or should have known, that by breaching the aforesaid duties
448 and obligations that it was foreseeable that it would, and did, cause PLAINTIFFS to be injured
449 and damaged by the wrongful policies and acts as alleged herein and that such breaches occurred
450 _incontravention of public policy and as to their respective legal duties and obligations to

451 PLAINTIFFS.

452 Defendant CITY and Defendant STATE also provided inadequate and/or non-existent training,
453 including but not limited to, 1.) training on the Fourth and Fourteenth Amendments as same

454 — apply in the context of a child abuse investigation that may involve the removal of children from
455 their parent(s), 2.) the existence and/or use of protective custody warrants provided for under
456 Indiana law, 3.) the emotional trauma and psychological damage to a child from removal, 4.) the
457 clearly established law of this federal circuit on the issues of warrantless removals, exigency,
458 least intrusive means, and the proper investigation before removal of a child.

459
460 PLAINTIFFS re-allege the allegations of paragraphs above as said damages relate to a claim of

461 relief for a violation of his civil rights as stated.

462
463 These actions, or inactions, of Defendants are the legal cause of injuries to PLAINTIFFS as

464 alleged herein, and as a result thereto, PLAINTIFFS have sustained general and special damages,
465 as well as incurring legal research fees, costs, and expenses, including those as authorized by 42

466 U.S.C. § 1983, to an extent and in an amount subject to proof at trial.

467 WHEREFORE, Plaintiff demands judgment against all DEFENDANTS for injunctive relief and
468 actual, special, compensatory damages, attorneys’ fees and costs of the litigation in an amount
469 not less than six hundred and fifty thousand dollars ($650,000) deemed at time of trial to be just,
470 fair, and appropriate.

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 17 of 41 PagelD #: 17

456 PLAINTIFFS re-allege the allegations of paragraphs above as said damages relate to a claim of
457 _ relief for a violation of his civil rights as stated.

458
459 These actions, or inactions, of Defendants are the legal cause of injuries to PLAINTIFFS as

460 alleged herein, and as a result thereto, PLAINTIFFS have sustained general and special damages,
461 as well as incurring legal research fees, costs, and expenses, including those as authorized by 42
462 U.S.C. § 1983, to an extent and in an amount subject to proof at trial.

463 WHEREFORE, Plaintiff demands judgment against all DEFENDANTS for injunctive relief and
464 actual, special, compensatory damages, attorneys’ fees and costs of the litigation in an amount
465 not less than six hundred and fifty thousand dollars ($650,000) deemed at time of trial to be just,
466 fair, and appropriate.

467
468
A469

470 isi Chito Lusa Yananta

471 Plaintiff

472
473 STATE OF TENNESSEE }

474 COUNTY OF DAVIDSON}

 

475
476 VERIFICATION
477 I, si Chito Lusa Yananta verify that | have developed and submitted the allegations contained in the

478 Verified Complaint, that | have personal knowledge of the facts, and that the facts stated in the Verified
479 Complaint are true, except those facts alleged upon information and belief, as to those facts, believe they
480 are true. Attesting before the state Notary representatives is required by the United States and is accepted
481 with explicit rights reserved, due to lack of diversity applications available for indigenous people of

482 = Arrerica.

483

48\ A. dd AY pw

485 ‘ Notary Public ~

  

A86

487. My Commission Expires: NOTA RY:SEAI

Colu li

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 18 of 41 PagelD #: 18

    

©) MAR 09 2018

Th,

yn F

4 Cl, Chebatel ps
CLERK OF THE MARION CIRCUIT COURT

 

1
2 TALI BAHA FALAHTUCHI OKHINA
3 AKAWENC MEHERRIN TRIBE

“Treaty of Camp Holmes, 1853 (7 Stat. 474)”
TREATY OF 1729 (North Carolina)

JUDICIAL NOTICE OF TRIBAL ENROLLEMENT

4 [am Tushkahumoc Xelup, Director General and Plenary representative for the National
5 Association for the Advancement of Indigenous Peoples International (NAAIPi) and Chief Judicial
6 Advocate and enrolled clan member of the AKAWENC MEHERRIN tribe. The tribe is a
7 beneficiary of the Treaty of Camp Holmes, Treaty of 1729 North Carolina Statutes at large,
8 PUBLIC LAW 93-638 and NAAIP Department of Commerce identity correction; file number] 5-
9 0387, hereby issue this Constructive and Judicial Notice that Hakeem Shabazz listed in Superior
10 Court Case #49G061801 - F5-000218, is tribally known as Isi Chito Lusa Yananta, an enrolled
11 clan member of the Tali Baha Falatuchi Okhina, and an enrolled tribal member of the Akawenc
12. Meherrin tribe; the Akawenc Meherrin is the sister tribe to federally recognized Meherrin Nation
13 located in North Carolina. The Sachem Yodagent Uwa of the Akawenc Meherrin tribe is a direct
14 lineal descendant beneficiary of Meherrin Nation people, chiefs and blood cousin of current Chief,

15 ‘Wayne Brown; with same rights bestowed under law.

17. Per the language of the Indian Health Manual, recognizing tribal rights and benefits, Section 2-
18 1.2 PERSONS TO WHOM SERVICES MAY BE PROVIDED states:

19 Aperson may be regarded as within the scope of the Indian Health program if he is not-otherwise,
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

4]
42

43
44
45
46
AT
48
49
50
5]

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 19 of 41 PagelD #: 19

excluded therefrom by provision of law, and:

A) Is of Indian and/or Alaska Native descent as evidenced by one or more of the following factors:
1) Is regarded by the community in which he lives as an Indian OR Alaska Native;

2) Is a member, enrolled or otherwise, of an Indian or Alaska Native Tribe or Group under Federal
supervision;

3) Resides on tax-exempt land or owns restricted property,

4) Actively participates in tribal affairs;

5) Any other reasonable factor indicative of Indian descent; or

B) Is an Indian of Canadian or Mexican origin, recognized by any Indian tribe or group as a
member of an Indian community served by the Indian Health program; or

C) Is anon-Indian woman pregnant with an eligible Indian's child for the duration of her
pregnancy through post partum (usually 6 weeks); or

D) Is anon-Indian member of an eligible Indian's household and the medical officer in charge
determines that services are necessary to control a public health hazard or an acute infectious

disease which constitutes a public health hazard.

Per Section 2-2.1 A-1,4 & 5 I, all members of the AKAWENC MEHERRIN tribe, are eligible for
health services through the Indian Health Service Program as we are recognized by North Carolina,
and surrounding state communities as Indians (1), participate in the tribal affairs of the

AKAWENC MEHERRIN tribe (4) and can show direct relationship to members of the Federally
Recognized “Meherrin Nation” Indian Tribe (5).

Isi Chito Yananta and his child are in fact enrolled, adopted and made part of the Akawenc
Meherrin through treaty with the Tali Baha Falatuchi Okhina Clan, and are not subject to colorable
law or state claims without actual evidence of an alleged offense. This is judicial notice, advising
State of Indiana of the actual and factual protections provided to tribes under federal ATS, and
tribal law, as provided by “Courts of Tribal Offenses”, and UNDRIP.

In the abovementioned matter, the State of Indian and the court has elected to place burden upon
itself in making a determination as to Indian status and rights of Hakeem Shabazz. The state has
allowed and perpetuated a false arrest of Isis Yananta and has held his child from him in violation

of tribal rights.
52
53
54
55
56
57
58

59
60

61
62
63
64
65
66

67

68
69
70

71
72
73
74
75

76
77

78
79
80

8]
82

83
84

Case 1:19-cv-03928-RLY-DML Document 1 Filed 11/07/18 Page 20 of 41 PagelD #: 20

This attempt by the tribe is made as a means to acquire the "due process" provided by your courts
in accordance with ICWA, federal law and international treaty law. We are not looking to prolong
these issues and are willing to resolve these issues by simply providing information as may be
required. As foreign national Americans, we understand our remedy to be found in the Article II
jurisdiction, but are not looking to pursue such options at this time, therefore we are requesting that
an immediate hearing be established to correct “ORDER” which is holding an enrolled member of

the Akawenc Meherrin tribe; the “Order” lacks jurisdiction.

The Court is encouraged to review our understanding of Article III jurisdiction, as it is the intent of
the tribe to exercise its rights under Article III to resolve instances of racial discrimination,
continued deprivation of custodial rights provided to tribes and failure to follow federal law in
relation to ICAW, causing international rights deprivations due to the perpetuation of
environmental racism and paper genocide, which are violations under the Alien Tort Statute in
Article III venue, These are violations which were all established under the failed Racial Integrity

Act [repealed] created by the state of Virginia.

DEFINITIONS OF ARTICLE I JURISDICTION:

The Court is invited to go to UNITED STATES CODE and read first §91 and then examine every
other district court to find one ordained and established under Article II in all the continental
states of the United states. In “CHAPTER 5—UNITED STATES CODE, DISTRICT COURTS”;
ending with the paragraph below: “HISTORICAL AND REVISION NOTES.” If you were not
aware of pages 42 and 43 of Title 28 U.S.C., or if you have trouble reading or printing out these
pages, you can also access Title 28 U.S.C. by going to http://uscode.house. gov/title_28.htm.

The District Court for the United States of America, District of Columbia [Washington, D.C.] is
the proper venue and the tribal court has examined the statute law that created every United States
district court and has found only one instance where Congress appeared to ordain and establish an

Article I United States district court in any state.

In 1959, the Congress created an Article III United States district court for Hawati, but made no
provision for Article III judges by specifically precluding the President from appointing them. The
Code specifically provides for territorial judges for the Hawaiian Article If court. Title 28
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 21 of 41 PagelD #: 21

85 U.S.C—Judiciary and Judicial Procedure has been enacted into positive law so the Code shows
86 the same kinds of courts as are found in the statutes. Chapter 5 of Title 28 U.S.C.—District Courts
87 consists of Sections 81 through 144. The names of all 50 states of the Union will be found from
88 Sections 81 to 131 and in addition in Section 88 will be found the District of Columbia and in
89 Section 119 Puerto Rico.

90
91 The nature of the astounding revelations in this matter obviously requires this unique format where

92 facts are presented in support of the proposition that a non ARTICLE III court existing in any state
93 of the Union cannot exercise Article III judicial power. This kind of presentation invites a fact that
94 proves this position. Example of a fact: Title 28 U.S.C. is territorial law; this fact will be supported
95 by material found in the notes to §91. Those in federal litigation, or who are contemplating that
96 exercise, should be aware that legal justice is available only from courts that have judicial power.
97 Any litigant from this point, in any United States district court in any state of the Union is warned
98 that these courts have no Article III, Section 2 judicial power, whatsoever.

99
100 The United States district courts of the several states are not judicial courts and the judges that sit

101 in those courts are not Article III judges and these judges cannot adjudicate matters of ARTICLE
102 Ill. These Judges of these courts are appointed for life terms, but obtain judicial powers only when
103 appointed to judicial courts with Article II power. District courts and district court judges of the
104 United States have been mistaken for Article III courts and judges since the Judiciary Act of 1789.
105 The mistaken belief that a court has jurisdiction is sufficient to confer it when everyone is equally
106 mistaken; but that jurisdiction remains what it is and not what it is mistaken to be.

107
108 Names are labels, and like book covers, do a notoriously bad job of identifying contents, and just

109 as abook cannot be accurately judged by its cover, a federal trial court is not accurately described
110 by the name of the state where it is located. The names of the federal trial courts in the several
111 _ states are labels that are fully explained in the first sentence of the “Historical and Revision Notes”
112 that are part of the law: “Sections 81—131 of this chapter show the territorial composition of
113 districts and divisions by counties as of January 1, 1945.” Since the conclusion of the Civil War,
114 _ the States of the Union are the federal territory within the state and the state officers who have
115 taken an oath to uphold the United States Constitution.

116
117 The subject matter of Chapter 5 of Title 28 U.S.C. is the territorial composition of districts and
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 22 of 41 PagelD #: 22

118 divisions by counties as of January 1, 1945. Of the courts named in Sections 81—131, which can
119 only be the areas subject to the exclusive jurisdiction of the United States—federal territory, these
120 areas consist of places like the national parks, military bases, federal buildings and federal
121 courthouses, Crimes that occur on or in these federal places are federal crimes, and the federal
122 courts for the districts are the proper forum for trials of those crimes. Article II judicial power is
123 not needed for those courts, and those courts are certainly without such power. There is no room
124 for legalistic interpretations of Chapter 5.

125
126 The only legislation, since the first judiciary act on September 24, 1789, to create an Article III

127. United States district court is found in §91 of Title 28 U.S.C. This section documents the change of
128 a territorial court to an Article IMI court, without actually giving the court Article II judicial power.
129 Nothing can be done to change the nature of these courts in the several states without the direct
130 intervention of Congress by legislation.

131
132 A judge without judicial power can do nothing to change the jurisdiction of the court where he

133 presides. Any litigant or Petitioner in any federal court proceeding, who attempts to have the
134 United States district court consider the issues raised in action, should be aware that the American
135 Law Institute’s Restatement of Judgments, holds that such a litigant is bound by the court’s ruling.
136 A federal judge sitting in a trial court in any United States district court is without judicial power,
137 while such an official can be a life-tenured bureaucrat, such an official cannot be expected to rule
138 other than administratively. All United States District Territorial Courts are under “Color of Law”.

139
140 No United States district court (legislative) in any state may lawfully exercise Article III court

141 power. The lawful jurisdiction of the federal district court (Article III) or courts is limited to those
142 places where Congress has exclusive jurisdiction. It is also clear that federal judges and federal
143 courts have been used in the past by the federal government to create the appearance of an Article
144 TfL tribunal, but the transferring of an Article III judge to a state territory, does not create an Article
145 IML court or jurisdiction. The federal courts within the several states, known as United States
146 District Courts are federal and territorial, in that, these courts implement administrative law on
147 territory exclusively under the jurisdiction of the United States of America Corporate /legistative, and not
148 Congress Constitutiona. ARTICLE III is the jurisdiction for claims brought by American Aborigine,
149 the American Indian.
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 23 of 41 PagelD #: 23

150 Article If judicial power imposes self-restraint on judges. Only judges appointed to Article HI
151 courts may exercise the judicial power of the United States found in Article III, Section 2. Judicial
152 power imposes restraints on the judges that have it and that serves as some protection from judicial
153 abuse, which includes refusing to accept and act upon this Judicial Notice; such actions by this
154 court would be unlawful. All justices appointed to the Supreme Court of the United States are
155 genuine Article II] judges, and the Aborigine rights of AKAWENC MEHERRIN tribe are
156 established under Article III jurisdiction, therefore the demand for proper jurisdiction must be met
157. in an Article III Court or Tribal Court.

158
159 AKAWENC MEHERRIN tribe is aware of the systemic abuse of tribal rights by the various states,

160 and the AKAWENC MEHERRIN tribe believes the court has made a rush to judgment and has
161 allowed a clear violation violated DUE PROCESS, in holding Isi Yananta liable as an accused
162 DEFENDANT, accountable for a botched false arrest and fraudulent taking of BOND MONEY
163 when there was no existing “WARRANT” or actual charges, and was not yet established under the
164 law, With this proper and timely issued "JUDICIAL NOTICE", the court is obligated to correct its
165 _ position concerning the violations against Isi Chito Yananta, and correction should be made
166 concerning the continued holding of BABY XXX XXX without delay.

167
168 Congress has provided that territorial Title 28 U.S.C. judges are appointed to the United States

169 district court (legislative) for the district of Hawaii, and are to be appointed to an Article III court.
170 The district judges for the district of Hawaii are specifically to be appointed by the President
171 pursuant to sections 133 and 134 of title 28, United States Code, as officers of the United States,
172 but not as judges of an Article III court. These two sections are also to be used in appointing any of
173. seven judges of the Puerto Rico district should a vacancy occur there. It can be deduced that
174 appointment pursuant to § 133 and 134 of Title 28, will always produce territorial judges.

175
176 The Hawaii judicial district established in § 91 of the Judicial Code of 1948 was a territorial court.

177. The United States District Court of Hawaii is not a true United States court established under
178 Article III of the Constitution to administer the judicial power of the United States, Balzac v. Porto
179 Rico, 258 U.S. 298, 312 (1922). In Balzac, Chief Justice William Howard Taft stated that United
180 States District Court for Arecibo, Porto Rico, as Puerto Rico was known then, “created by virtue of

181 the sovereign congressional faculty, granted under Article IV, § 3, of that instrument, of making all
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 24 of 41 PagelD #: 24

182 needful rules and regulations respecting the territory belonging to the United States.”

183
184 Puerto Rico is the Commonwealth of Puerto Rico and it has not been incorporated into the United

185 States though its inhabitants are United States citizens. The inclusion of Puerto Rico in Chapter 5
186 as § 119 does not make the district court for Puerto Rico an Article III court, because Puerto Rico
187 has not been incorporated into the Union. Puerto Rico fits comfortably among the names of the 50
188 states because the geographical areas are mini federal territories or federal enclaves.

189

190 Only Hawaii has an Article II district court, and that court cannot function as one, because no
191 ARTICLE III judges are appointed to that court; no other state has an Article II court. The federal
192 district courts of California fall squarely within the mold of the federal courts of the 49 states that
193 have no Article II district courts where Indian claims should be addressed.

194
195 The use of the term, “district courts of the United States” refers to Article III courts. There are no

196 more than two “district courts of the United States.” There is no doubt that the district court for
197. Hawaii is an Article IM court—that’s one. The § 88 court for the District of Columbia is another.

198
199 The Historical and Revision Notes to that section make it clear that the District of Columbia

200 district court is a constitutional court established and ordained under Article III. The existence of at
201 least two “district courts of the United States” permits the general usage of language that refers to
202 the “district courts of the United States” as Article III courts.

203
204 Legal scholars assume without justification that the federal district courts are Article III courts.

205 AKAWENC MEHERRIN tribe has discovered, and proven, that no responsible public federal
206 officer has ever publically questioned these assumptions. In all the legal literature that AKAWENC
207 MEHERRIN tribe examined, the status of the United States district courts as Article III was
208 assumed despite all the contrary authoritative evidence.

209
210 The United States Supreme Court in two cases: Balzac v. Porto Rico, 258 U.S. 298 (1921) and

211. Mookini v. United States, 303 U.S. 201 (1938) made it clear that a “district court of the United
212 States” described a court created under Article III and a “United States district court” described
213 a territorial court. The former identified a constitutional court of the United States exercising the

214 judicial power of the United States and the latter merely identified a court for a district of the
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 25 of 41 PagelD #: 25

215 government of the United States.

216
217. The United States district courts are territorial and without judicial power. This has been so since

218 the Judiciary Act of 1789. As such, the United States District Court for the District of California
219 lack the jurisdiction to properly address AKAWENC MEHERRIN tribe’s claim and must provide
220 an Article III Judge in an Article III venue with haste and in the absence, the court must dismiss.
221 +The proper venue for addressing AKAWENC MEHERRIN tribe’s Law of Nations claims is in the
222 ‘District Court of the United States of America, District of Columbia {Washington, D.C. ].

223. FEDERAL ICWA

224

225 Caveat

226

227 It is the tribes understanding that the Court cannot assume Personam nor Subject Matter

228 jurisdiction without a proper party to the claim. The 5" Amendment of the Constitution required
229 that all persons within the United States must be given due process of the law and equal protection
230 of the law. “Your law also provides that once state and federal Jurisdiction has been challenged, it
231 must be proven. “ Main v. Thiboutot, 100 S. Ct. 2502 (1980), Jurisdiction can be challenged at any
232 time. “and “ Jurisdiction, once challenged cannot be assumed and must be decided. “ Basso v. Utah
233 = Power & Light Co. 495 F 2°4 906, 910; “ Once challenged, jurisdiction cannot be assumed, it must
234 be proved to exist.

235

236 ©“ Stuck v. Medical Examiners 94 Ca 2d 751. 211 P 2d 389; “There is no discretion to ignore that
237 lack of jurisdiction. “ Joyce v. Us, 474 F2d 215; The burden shifts to the court to prove jurisdiction.
238  “Rosemond v. Lambert, 469 F2d 416; Where the court is without jurisdiction, it has no authority
239 to do anything other than to dismiss the case.”; Fontenot v. State, 932 S. W.2d 185 “ Judicial action
240 without jurisdiction is void. “-Id (1996); “ Criminal law magistrates have no power of their own
241 and are unable to enforce any ruling. “ V.T.C.A., Government Code sec. 54.651 et seq., Davis v.
242 State, 956 S. W. 2d 555 (1997) Basso v. UPL, 495 F.2d 906.

243
244 Under federal Law, which is applicable to all states, the U.S. Supreme Court stated that “if a court

245 is without authority, its judgments and orders are regarded as nullities. They are not voidable, but
246 simply void, and form no bar to a recovery sought, even prior to a reversal in opposition to them.

247. They constitute no justification and all persons concerned in executing such judgments or
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 26 of 41 PagelD #: 26

STATE OF INDIANA FIL E D )

IN MARION SUPERIOR COURT JAN 80 2018

JUVENILE DIVISION Vf
“TF Fh, ba. /
oven ch, Cbtrcelgp)

OF THE MARION CIRGUIT GOT

 

Pro Per
PRAY FOR CUSTODY OF CHILD PERSUANT
THE INDIAN WELFARE ACT , 25USC§1911

Hakeem Shabazz-El. Trustee,

Respondent,

Vs, CAUSE NO. 49D09-1709-JC-003038

JUDGE BURLESON

Fourteenth Amendment; Article VI/Universal
Declaration of Human Rights & Rights of
Indigenous Peoples, The Foreign Sovereignty
Immunities Act 28 USC 1601, The International
Covenant of Civil & Political Rights, and THE
INDIANA REPUBLIC CONSTITUTION

STATE OF INDIANA, by and through
MARION COUNTY DEPARTMENT OF
CHILD SERVICES

a Indiana public body corporate,

Plaintiff-in-error.

Nee! Nee Nema! Nee Nee! Neve Sane! See! Seas! Smee! Sem Snare Sewanee “satel Snape Scape! Saget! Saget!

 

Presented by: Hakeem Shabazz-EL, Trustee, Executor
In Pro Per, Sui Juris
2235 Sadler Ave.
Nashville Tn. U.S.A.
Real Land: Turtle Island
270-331-8771

PRAY FOR CUSTUDY OF NATIVE AMERICAN CHILD PURSUANT TO
25 USC §1911 AND NOTICE THAT Ariya Nyla Williams IS OF INDIAN DECENT

MY HONORS, COMES NOW, Noble Hakeem Shabazz-El, Autochthonous living
being, in Propria personam, herein ‘Respondent’, moving the court to award custody
of the Indigenous American child: Ariya Nyla Williams, to her Father, who is an
Indian with his fore Parents listed on the Dawes Roll and current tribal affiliation.

This action being brought is also giving Notice of the Autochthonous status of the
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 27 of 41 PagelD #: 27

father Hakeem Shabazz-EL and child, invoking the Indian welfare act to secure

transfer of custody to the Father and the his Tribe.

REASON TO GRANT CUSTODY

1. The citizenship of Ariya Williams does not affect or impair by any manner, the right for
Hakeem Shabazz-EL to gain custody pursuant to 8 USC §1401(b);

2. the State’s agents have visited the domicile of Noble Hakeem Shabazz-El and have
determined that it would be a safe and secure place for the child in question.

3. Pursuant to 25 USC § 1911(b)(c), the child Ariya Williams should be must be given to her
father, whom has good standing with his Tribe: (b)TRANSFER OF PROCEEDINGS;
DECLINATION BY TRIBAL COURT

4. In any State court proceeding for the foster care placement of, or termination of parental
rights to, an Indian child not domiciled or residing within the reservation of the Indian
child’s tribe, the court, shall transfer such proceeding to the jurisdiction of the tribe, absent
objection by either parent, upon the petition of either parent or the Indian custodian or the
Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal
court of such tribe.

5. (c)STATE COURT PROCEEDINGS; INTERVENTION
In any State court proceeding for the foster care placement of, or termination of parental
rights to, an Indian child, the Indian custodian of the child and the Indian child’s tribe shall

have a right to intervene at any point in the proceeding.

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 28 of 41 PagelD #: 28

REMEDY AND CONCLUSION

Respondent moves to invoke the Indian Welfare Act and have it applied in this case.
WHEREFORE: custody of His daughter be ruled in his favor and Ariya Williams ordered

to be released to Respondent’s, her father’s custody.
VERIFICATION

I ‘Affirm’ that all statements, facts, and information, presented in this Affidavit are
correct and true; and are presented as Evidence ‘for the record’. I, furthermore, state that
the fore said Exhibits, Evidence, Information and Facts are placed in Evidence in this
case, are being presented in good faith and Affirmed as truth, to the best of my

knowledge and belief.

Vt (ChatecZ Hakeem M. Shabazz-EL©

Authorised Representative.
All Rights Reserved.

 

 
os

Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 29 of 41 PagelD #: 29

CASE NUMBER: 49G06-1801-F5-000218 FILED: 1/3/2018

STATE OF INDIANA
MARION COUNTY, ss:

STATE OF INDIANA

vs.

HAKEEM MALIK SHABAZZ-EL Jr.
B/Male
DOB 11/20/1986

IN THE MARION SUPERIOR COURT
CRIMINAL DIVISION

Cause No: 49

INFORMATION

COUNTI
STRANGULATION

LC. 35-42-2-9(b) and I.C. 35-42-2-9(c)
A LEVEL 5 FELONY

COUNT II

BATTERY RESULTING IN BODILY
INJURY TO A PREGNANT WOMAN
LC. 35-42-2-1(c)(1) and IC. 35-42-2-1(g)(3)
A LEVEL 5 FELONY

COUNT Ill

DOMESTIC BATTERY

LC. 35-42-2-1.3(a)(1) and I.C. 35-42-2-
1.3(b)(2)

A LEVEL 6 FELONY

COUNT IV

DOMESTIC BATTERY

ILC. 35-42-2-1.3(a)(1)

A CLASS A MISDEMEANOR

COUNT V

CRIMINAL MISCHIEF

LLC. 35-43-1-2(a)

A CLASS B MISDEMEANOR

On this date, the undersigned came before the Prosecuting Attorney of the Nineteenth Judicial
Circuit and, being duly sworn (or having affirmed), stated that in Marion County, Indiana

COUNT |

On or about December 6, 2017, HAKEEM SHABAZZ-EL Jr., knowing that Dominique Williams

was pregnant did, in a rude, insolent or angry manner, knowingly or intentionally apply pressure

to the throat or neck of Dominique Williams in a manner that impeded normal breathing or blood

circulation of Dominique Williams;

COUNT Il

On or about December 6, 2017, HAKEEM SHABAZZ-EL Jr., Knowing that Dominique Williams

was pregnant, did knowingly touch Dominique Williams, a pregnant woman, in a rude, insolent,

or angry manner by pushing and/or throwing and/or headbutting her resulting in bodily injury, that

is: pain and/or abrasion and/or cuts and HAKEEM SHABAZZ-EL Jr. knew that Dominique

 
Case 1:19-cv-03928-RLY-DML Document 1 Filed 11/07/18 Page 30 of 41 PagelD #: 30

CASE NUMBER: 49G06-1801-F5-000218 FILED: 1/3/2018

Williams was pregnant;

COUNT Ill
On or about December 6, 2017, HAKEEM SHABAZZ-EL Jr., being at least eighteen (18) years

of age, did knowingly touch Dominique Williams, a family or household member, in a rude,
insolent, or angry manner by pushing and/or throwing and/or headbutting her and HAKEEM
SHABAZZ-EL Jr. committed said offense in the presence of a child less than 16 years of age,

knowing that the child was present and might be able to see or hear the offense;

COUNT IV
On or about December 6, 2017, HAKEEM SHABAZZ-EL Jr. did knowingly touch Dominique

Williams, a family or household member, in a rude, insolent or angry manner by pushing and/or

throwing and/or headbutting her;

COUNT V
On or about December 6, 2017, HAKEEM SHABAZZ-EL ur. did, without the consent of

Dominique Williams, recklessly, knowingly or intentionally damage or deface the property of

Dominique Williams, to-wit: window;

all of which is contrary to statute and against the peace and dignity of the State of Indiana.

| swear or affirm under penalty of perjury as specified by I.C. 35-44.1-2-1 that the foregoing
representations are true.

 

 

January 3, 2018
Affiant Date
TERRY R. CURRY
Marion County Prosecutor
State's Witnesses: 19th Judicial Circuit
OFF. F. GOBLE
DET. C. KING

OFF. J. MONTGOMERY
Dominique Williams

 

 

Deputy Prosecuting Attorney

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 31 of 41 PagelD #: 31

CASE NUMBER: 49G06-1801-F5-000218 FILED: 1/3/2018

AFFIDAVIT
FOR PROBABLE CAUSE

STATE OF INDIANA, COUNTY OF MARION, SS:

Detective Charles King swears (affirms) that:

On 12/08/17, Ms. Williams came into 555 King Av., to make a battery report by her baby's father. She
told me that on 12/6/17, her daughters father came over knocking on the porch door and window. She
let Mr. Shabaz-el into the porch. He demanded that she tell him where the guy is that she is pregnant
by. He instantly got in her face demanding where the N....r was staying. He then grabbed her throat
with his right hand and began to choke her. He then puts her in a head lock and pushed her against
the wall and window. The window did break. He also head-butted her face with and busted her lip.

To get him away from he, she told me that she would show him where he is staying. They got to the car
and he grabbed her coat and threw her onto the ground. This caused abrasions to both knees. He then
left the scene.

E.T. Montgomery came to the precinct and took pictures of Ms. Williams injuries. Ms. Williams does
have pictures of her injuries from that night.

A purple Sheet is Attached.

On December 14, 2017 Detective Charles King with the Indianapolis Metropolitan Police
Department Domestic Violence Unit took an audio recorded statement over the phone from B/F
Dominique Williams. Ms. Williams stated she was assaulted by the father of her child. She identified
him as B/M Hakeem Shabazz. The two have a child incommon. They dated for approximately one year.
The relationship ended in March of 2015. The two never lived together.

On December 6, 2017 Mr. Shabazz came to her residence located in the 1200 block of Pershing Avenue.
He had their daughter with him. Ms. Williams invited him into her residence. He immediately started
asking were the male was that she was currently seeing and is pregnant by. Mr. Shabazz knew Ms.
Williams was pregnant. He grabbed Ms. Williams with his right hand around her throat and pushed her
against a window, breaking the window. This caused pain to her head and throat. She stated she could
speak but made it difficult to breath. He then put Ms. Williams into a headlock and threw her into the
corner of the room. He then head-butted Ms. Williams in the face four times and grabbed Ms. Williams
head and started to slam her head against the wall approximately five times. Ms. Williams stated she was
starting to lose consciousness. Ms, Williams told Mr. Shabazz she would take him to where the male was
that she was currently seeing. The two went outside to his car. Ms. Williams attempted to get his
daughter out of the car. He stated are you taking her from me. He grabbed Ms. Williams by her jacket
and pulled her onto the ground. This caused abrasions and pain to her knees. Mr. Shabazz left the scene
with their daughter. Ms. Williams did not feel that their daughter was in danger. Their daughter was
identified as B/F A. W. age 2.

Mr. Shabazz was concerned that Ms. Williams would call the police. He dropped his daughter
off at DCS for Ms. Williams to pick up. Mr. Shabazz lives in Tennessee.

All events occurred in Indianapolis, Marion County, State of Indiana.

I swear (affirm), under penalty of perjury as specified by IC 35-44.1-2-1, that the foregoing representations are true,

/s/Charles King

 

AFFIANT

DATED: December 27, 2017
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 32 of 41 PagelD #: 32

STATE OF INDIANA ) IN THE MARION SUPERIOR CRIMINAL
) SS: COURT 6
COUNTY OF MARION )
FILED
STATE OF INDIANA Site Way)
CLERK OF THE COURT

MARION COUNTY
TG

HAKEEM MALIK SHABAZZ-EL
JR.

CAUSE NO. 49G06-1801-F5-000218

ORDER ON MOTION TO DISMISS
The Court having examined State's Motion to Dismiss said Motion is in the following words and

figures, to-wit:
(H.1.)

The Court being duly advised, now sustains said motion.

October 2, 2018 Neefrayt yd shin? Mag.

Date Judge
Marion Superior Criminal Court 6

 

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 33 of 41 Page lo joie S10 pm
Myla A. Eldridge
STATE OF INDIANA ) IN THE MARION SUPERIOR CRIMINAL Clerk

) Ss: COURT 6 Marion County, Indiana
COUNTY OF MARION )

STATE OF INDIANA )
)

V. )

)

HAKEEM MALIK SHABAZZ-EL JR. )

CAUSE NO. 49G06-1801-F5-000218

MOTION ISMI

The State of Indiana moves the Court:

To dismiss all counts in the above-captioned case: __ x
To dismiss the following counts in the above-captioned case:

Count 1: Strangulation a Level 5 Felony
Count 2: Battery Resulting in Bodily Injury to a Pregnant Woman a Level 5 Felony
Count 3: Domestic Battery a Level 6 Felony

Count 4: Domestic Battery a Class A Misdemeanor
: Criminal Mischief B Misdemeanor

for the following reasons:

 

 

 

 

Gode Reason

01 Evidentiary Problems

02 Essential Police Witness Not Present

03 Essential Civillan Witness Not Present

04 Plea Agreement

05 Diversion

06 State Declines Prosecution

07 Restitution Made to Victim

16 Good Defense

31 Unable to Locate Essential Witness

65 Defendant Deceased

67 Victim Recants

__ Other:
10/01/2018 /s/ Linda A Major
Date Deputy Prosecuting Attorney

The Court having examined said Motion to Dismiss, and being duly advised, now sustains said motion.

 

Date Judge
Marion Superior Criminal Court 6
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 34 of 41 PagelD #: 34

CASE NUMBER: 49G06-1801-F5-000218

if found guilty.

VIOLATION OF THIS ORDER CONSTITUTES A VIOLATION OF IC 35-33-8-3.2, WHICH
COULD RESULT IN REVOCATION OF BOND OR RELEASE ON PERSONAL
RECOGNIZANCE. VIOLATION OF THIS ORDER ALSO CONSTITUTES A VIOLATION OF IC
35-46-15-1, AND MAY ALSO SUBJECT THE DEFENDANT TO FEDERAL PROSECUTION.
THIS ORDER IS VALID IN ALL 50 STATES, THE DISTRICT OF COLUMBIA, TRIBAL LANDS,
AND UNITED STATES TERRITORIES.

 

: | Wel 0 fa

Judge

Dated: January 3, 2018

 

STATEMENT OF DEFENDANT

[ have read the above Order and | understand it. | also understand that violation of this Order
constitutes a violation of IC 35-33-8-3.2, punishable by a revocation of my bond or release on my
personal recognizance. | further understand that violation of this Order may cause SSRN

charges to he filed againstme. A copy of this Order has been given to me this_<—» ~~~"
day of IA "20s
Haween S h phxe%2-FC

ignature of Defendant : ys

THM

("
qi F

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 35 of 41 PagelD #: 35

MARION COUNTY PROSECUTING ATTORNEY

TERRY R. CURRY, PROSECUTOR
251 E. OHIO ST., SUITE 160
INDIANAPOLIS, INDIANA 46204
PHONE (317) 327-3522 * FAX (317) 327-3531

 

TO: ALL DETECTIVES .
RE: DISCLOSURE OF POTENTIALLY EXCULPATORY INFORMATION AND
NOTICE TO CONSULATE OF ARRESTED FOREIGN NATIONAL

As part of the court-ordered discovery process, deputy prosecutors are required to
disclose ANY AND ALL evidence that MIGHT be construed as giving favorable treatment toa
State's witness and/or a defendant in a criminal proceeding. [This includes, but is not limited to
such things as: agreements not to file charges; reductions in bond; sentence modifications;
requests for witness relocation, etc. IF you are unsure whether or not something could be
construed as” leniency” or “consideration,” please let the screening deputy know about. it, and
the deputy will determine whether or not the information needs to be listed]

In addition, when an arrested person is a foreign national, law enforcement agencies are
required to follow the procedures set forth in the Vienna Convention on Consular Relations
(VCCR).to notify the defendant of his/her right to have his/her consulate notified of the arrest.
Notice must be given to that consulate only if the defendant so requests, or if the country

requires notice.

Under Indiana law, any information known to the police officer is imputed to the deputy
prosecutor. To make sure the deputy prosecutor handling the case is fully informed, please
complete, date, and sign the following:

é

resins Mo

WO

STATE OF INDIANA v. \\

_

OO" Any \ po?
> AC Oth Li
I [am] /__X__ [am not] aware of any favorable treatment or consideration given to any
State’s witness or any defendant. [If favorable treatment or consideration was given, please
describe in detail, including the name of each witness and the consideration given to the

witness: |

f

 

 

 

 

___If the defendant is’a foreign national, he/she [has] / [has not] been notified of
his/her right to have the consulate of his/her country notified of the arrest. [Please provide the
name of the cotintry of which the suspect is a citizen. If the defendant is in custody, please
provide the name, address, and telephone number of the consulate that was notified.]

 

 

 

 

 

Detective Signature: /s/ Charles King Date: 12/27/2017

( Veen CAUSE NO. LG EC AE AS (| -[5- One

g

4

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 36 of 41 PagelD #: 36

Indianapolis Metropolitan Police Dept

 

 

 

 

 

 

 

Case Report
LEA Case #: Agency: Case Status; Assignmant Status: Noxt Update Dafa:
PD17138484 IMPD Domestic Violence Unit Pending Review Review 07/09/2018

Comments: :
Domestic battery report taken by district officer. The case was assigned by Sgt. Marshall.

IThe case file was given to Prosecutor Elizabeth Filipow for review,

 

 

   

O18:
Lead investigator

Name: = Agancy:
King, Charles - Patrol Officer #20202 IMPD Domestic Violence Unit

 

 

 

 

 

Suspect / Offender PD17138481 Supp # 0 Mugshot

vailable
-el, Hakeem or African
At Occurenca: of Birth: c
4/20/1984

Cellular:270-331-8770

Victim PD17138481 Supp #0 Mugshot

vailabie
, Dominique or African

At Occurence:

Type:
Note , Charles #20202 2/12/2017 18:47

attempt was made-to contact the victim at the number listed in the report. A male answered the phone and advised it was a wrong
and did not know the victim.
Type:
Note , Charles #20202 2/12/2017 19:03

following items were acquired:

prior reporis

histary suspect / victim

\ suspect / victim

tiple | suspect / victim

sheet
Typa:
Note Charles #20202 2/13/2017 15:54

officer was sent to the address listed for the incident in the report to make contact with the victim. The run was CAD .1787.

D was the victim. She contact Detective
Type: :
Interview Charles #20202 42/27/2017 13:44

December 14, 2017 Detective Charles King with the Indianapolis Metrapolitan Police Department Domestic Violence Unit took an audio

 

Reporl Run On: Wednesday December 27, 2017 3:38:00 PM Page 7 of 2

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 37 of 41 PagelD #: 37

 

 

 

 

 

 

 

 

 

 

 

 

DV PURPLE SHEET Officer ;
Indianapolis Metropolitan Police Dept ote aba #: G5931) - IMPD Southwest District
IMPD Southwest District
Date Created
12/08/2017 1742 Hrs
Occurrence Date/Time Report Date/Time Report Number
12/06/2017 1950 - Hrs 12/08/2017 1643 Hrs PD17138481
Location County
1215 North PERSHING Avenue INDIANAPOLIS, IN Marion
Latitude / Langitude Common Place Name
39.784693 / -86.199669 W 12TH ST & W 14TH ST

 

   

Victim
Name: Dominique Williams Sex: Female Race: Black or African American DOB)

Observations

ABRASION(S), COMPLAINT OF PAIN

Other

Age: 26

 

 

 

 

Victim under the Influence of

 

No sians of intoxication

  

 

Suspect
Name: Hakeem Shabaz-el Sex: Male Race: Black or African American DOB: 11/20/1981 Age: 26

Observations

 

 

Other

 

Suspect under the Influence of

 

 

Relationship between Victim and Suspect

CHILD IN COMMON

Length of Relationship - Year(s) | Length of Relationship -
Month(s)

 

   

Length of Cohabitation -

Length of Cohabitation - Year(s)
Month(s)

     

   
 

 

 

Child

 

   
  

 

  

 

 

 

Name: Ariya Williams Sex: Female Race: Black or African American DOB te: 2

Observations

 

Other

 

Was Child present or injured during domestic violence?

No

Was child fleld Interview completed?

No

 

 

 

Has (S) ever used / threatened te use a weapon agalnst you?

N

Has (S) ever threatened to kill you or your children?

N

 

 

 

 

Run on: 12/12/2017 1858 Hrs by: Charles King Page: 1 of 3

  
 

 

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 38 of 41 PagelD #: 38

Victim Interview - {King, Charles #20202 12/27/2017 13:44

recorded statement over the phone from B/F Dominique Williams. Ms. Williams stated she was assaulted by the father of her child. She
identified him as B/M Hakeem Shabazz. The two have a child in common. They dated for approximately one year. The relationship
ended in March of 2015, The two never lived together,

On December 6, 2017 Mr. Shabazz came to her residence located in the 1200 block of Pershing Avenue, He had their daughter with him.
Ms. Williams invited him into her residence. He Immediately started asking were the male was that she was currently seeing and is
pregnant by. Mr. Shabazz knew Ms. Williams was pregnant. He grabbed Ms. Williams with his right hand around her throat and pushed
her against a window, breaking the window. This caused pain to her head and throat. She stated she could speak but made it difficult to
breath, He then put Ms. Williams Into a headlock and threw her into the corner of the room. He then head-butted Ms. Williams in the face
four times and grabbed Ms. Williams head and started to slam her head against the wall approximately five times. Ms. Williams stated she
was starting to lose consciousness. Ms. Williams told Mr. Shabazz she would take him to where the male was that she was currently
seeing. The two went outside to his car. Ms. Williams attempted fo get his daughter out of the car. He stated are you taking her from me.
He grabbed Ms. Williams by her jacket and pulled her onto the ground. This caused abrasions and pain to her knees. Mr. Shabazz left the
scene with thelr daughter. Ms. Williams did not feel that their daughter was in danger. Their daughter was identified as B/F A. W. age 2.
Mr, Shabazz was concerned that Ms. Williams would call the pollce. He dropped his daughter off at DCS for Ms. Williams to pick up. Mr.

Shabazz lives in Tennessee.

 

 

 

 

 

 

(Activity Type: Offtcar: Date/Time:

Case Note King, Charles #20202 12/27/2017 13:55
The Fusion Center was emailed jn an attempt to get the suspect's correct information.

Activity Type: Officer: ats/Time:

Case Review with King, Charles #20202 12/27/2017 15:38
Prosecutor

 

 

The case file was given to Prosecutor Elizabeth Filipow for review.

 

   

 

 

 

 

Hncident #: Summary:

PD17138481 42/06/2017 - 1215, PERSHING, IN
Offenses:

35-42-2-C - BATTERY- DOMESTIC

 

Report Run On: Wednesday December 27, 2017 3:38:00 PM Page 2 of 2
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 39 of 41 PagelD #: 39

PD17138481 - IMPD Southwest District - Marion (IN49}

 

  
 
   

  

DL #:
Phone: 270-331-8770 - Cellular (Date of Info: 12/08/2017)
Victim Supp # 0
Name: WILLIAMS, DOMINIQUE (Primary Title: Date of Birth{
Name)
Race: Black ¢ ica i Sex: F Age at Occurrence: 26 Years Old
DL#: | indiana
Address: [7 . a (Date
Phone: fe a | Cellular (Date of Info: 05/09/201
Physical Description: Hgt: 510 Wat: 165 :

Hair: Brown

Eyes: Brown
Injuries: Apparent Minor Injury ale yo ihe

 

 

 

Title: Original Narrative
Author: Ford Goble Date/Time: 12/08/2017 18:56 Hrs Supp #: 0

On 12/08/17, Ms. Williams came into 555 King Av., to make a
battery report by her baby's father. She told me that on
12/6/17, her daughters father came over knocking on the
porch door and window. She let Mr. Shabaz-el into the
porch. He demanded that she tell him where the guy is that
she is pregnant by. He instantly got in her face demanding
where the N....r was staying. He then grabbed her throat
with his right hand and began to choke her. He then puts
her in a head lock and pushed her against the wall and
window. The window did break. He also head butted her
face with and busted her lip.

To get him away from her , she told me that she would show
him where he is staying. They got to the car and he grabbed
her coat and threw her onto the ground. This caused
abrasions to both knees. He then left the scene.

E.T. Montgomery came to the precinct and took pictures of
Ms. Williams injuries. Ms. Williams does have pictures of her

 

Report Run On: SUNDAY DECEMBER 10, 2017 07:31:26 AM By: DM Page 2 of 3

 

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 40 of 41 PagelD #: 40

ney | O Indlanapoils Metropolitan Police Department
7 Incident Report
561 N.-King Ave., indianapolis,.IN 46222
. Phonei (317).327 -'6400
ORI | Gounty | Venue Report #.
| INIPDOGCO. |Mation INDIANAPOLIS PD17138481"
Southwest District. | ReportDate/Time | Occurrence Date / Time. | File Class
{2/08/2017 16:43 Hts: | 12/06/2047 19:50 Hrs: 35-42-26
(WSfEastern) . (US/Eastern)

 

 

 

 

 

 

 

 

 

 

 

Supplements: Approved Report (1)
Summary: — The tather of er child came over to her house and battered her,
Make this report attention

Gang Related:
Domestic Relafed: Yés 4, By

 

Firéarm Involved: No
Narcofics involved: No
Precious Metals Involved: No
L.E.P. (Limlted English Proficiency) Resource LEP Resourcés Not Needed
Used:

L.E.P. Language Used: Not Applicable/None

       

 

Address: 1215 North Pérshing Avénie

City: Indianapolis County: Marion State: = Indiana
ZIP: Country: United States of America

Township of Occurrence:

Beat: sw Latitude:  39,784693 Lofigitude: -86.199869
Sub-Beat: 10

Comments: W. 12TH. ST& W 14TH ST

      

‘Status “Statue Date
{2/06/2017 19:50 Hrs

Supp # Offense
i) 35-42-2-G - Battery- Domestic Open

Attempted / Completed: Completed
Weapons Used: Personal Weapons (Hands; Feet, Etc)

   
   

 

   

Rola Name- - Agency PP
Assisting PATROL OFFICER J. Montgomery (#31726) IMPD Southwest District: 4)
Repotting PATROL OFFICER F,-Goble (#65931) IMPD Southwest District 0

           

Supp # 0 2195 Yadlin. Gove
Date of Birth: 11/20/1994 Pardisitle TS S12AO

   

Suspect / Offender
Name:'SHABAZ-EL, HAKEEM (Primary —Tifler

Name)
Race: Black:or African American Sex: V Age-at Occurrence: 26 Years Old “7 " ane
- 9 © L Z “

Report Run Gr: SUNDAY DEGEMBER 10, 2047 07:34:28 AM By: DM Page 1 of 3

 
Case 1:19-cv-03928-RLY-DML Document1 Filed 11/07/18 Page 41 of 41 PagelD #: 41

Tuesday, January 16, 2018

Indiana Criminal Crossmatch

 

WARNING!!! THIS INFORMATION IS ONLY FOR OFFICIAL DUTIES OF THE PROSECUTOR'S OFFICE. THE INDIANA PROSECUTING ATTORNEYS COUNCIL AND
BCFORWARD, DO NOT CERTIFY THE ACCURACY OF THIS INFORMATION. THE COMPLETENESS AND ACCURACY OF THIS INFORMATION IS DEPENDENT
UPON THE INFORMATION ENTERED BY THE ORIGINATING PROSECUTOR'S OFFICE. VERIFICATION OF THE INFORMATION SHOULD BE SOUGHT FROM THE

 

ORIGINATING COUNTY.

 

Possible Match in Marion County

 

 

Juris Offender Name Address Social Security # Date of Birth
49 741887" HAKEEM MALIK SHABAZZ-EL, IR 207 S. Linda Drive XXX-XX-XXXX** 11/20/1986
Shelbyville, TN 37160
Race Sex Hair Eyes Height Weight License State/# State ID FBI
B M BLK BRO 510 215 TN/110889101**

 

 

49G06-1801-F5-000218

OACN/Police Report #: dp170138481

Count: I - Strangulation
5 - Felony
35-42-2-9(b)
Penalty: 35-42-2-9(c)

Filed Date: 01/03/2018

Disposition: Pending
Offense Date: 12/06/2017

 

Woman

5 - Felony
35-42-2-1(¢)(1)

Penalty: 35-42-2-1(g)(3)

Count: 2 - Battery Resulting in Bodily Injury to a Pregnant

Disposition: Pending
Offense Date: 12/06/2017

 

Count: 3 - Domestic Battery
6 - Felony
35-42-2-1.3(a)(1)
Penalty: 35-42-2-1,3(b)(2)

Disposition: Pending
Offense Date: 12/06/2017

 

Count: 4 - Domestic Battery
A - Misdemeanor
35-42-2-1.3(a)(1)

Disposition: Pending
Offense Date: 12/06/2017

 

Count: 5 - Criminal Mischief
B - Misdemeanor
35-43-1-2(a)

 

Disposition: Pending
Offense Date: 12/06/2017

 

 

 

 

 
